department of the treasury washington d c mar a uics ep ra t sec_3 legend taxpayer a taxpayer b_trust c company d state e subtrust f subtrust g taxpayer h taxpayer i ira x ira y date date date date date page this is in response to the letter dated submitted on your behalf by your authorized representative as supplemented by correspondence dated and in which you through your authorized representative request a series of letter rulings under sec_401 of the intemmal revenue code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date prior to reaching his required_beginning_date as that term is defined in code sec_401 taxpayer a would have attained age during calendar_year taxpayer a was survived by his spouse taxpayer b prior to his death taxpayer a established an individual_retirement_arrangement ira x with company d taxpayer a maintained ira x in his name until his death trust c was the named beneficiary of taxpayer a’s ira x your authorized representative has asserted on your behalf that trust c is valid under the laws of state e the state of taxpayer a’s domicile at his death additionally your authorized representative asserts that trust c became irrevocable upon the death of taxpayer a article ix of trust c is consistent with this representation article ii of trust c provides in relevant part that if taxpayer b were to survive taxpayer a the trustee s of trust c shall set_aside as a separate trust subtrust f an amount equal to the maximum estate_tax_marital_deduction reduced as provided therein the provisions of subtrust f provide for payments of income and principal to taxpayer b generally as determined by the trustees of subtrust f taxpayers b and h but subject_to taxpayer b’s limited right of principal withdrawal upon the death of taxpayer b subtrust f is to terminate and subtrust f property shall be payable to the children issue and intestate heirs of taxpayer a as provided in article iii of trust c article il of trust c further provides that the balance of the trust c estate as of the date of taxpayer a’s death shall be set_aside as a separate trust subtrust g the provisions of subtrust g provide that if taxpayer i the former spouse of taxpayer a were to survive him the trustee s of subtrust g shall pay her dollar_figure annually from income and if necessary principal of subtrust g the provisions of subtrust g further provide for payments of income and principal to taxpayer b generally as determined by the trustees of subtrust g taxpayers b and h but subject_to taxpayer b’s limited right of principal withdrawal upon the death of taxpayer b subtrust g is to terminate and subtrust g property shall be payable to the children issue and intestate heirs of taxpayer a as provided in article iii of trust c your authorized representative has asserted that taxpayer i predeceased taxpayer a taxpayer b is the oldest potential beneficiary of either subtrust f or subtrust g taxpayer b’s date of birth was date thus taxpayer b attained age during calendar_year and pursuant to table v of sec_1_72-9 of the income_tax regulations her divisor with respect to wa sec_23 bis page on date which date was approximately one month after taxpayer a’s date of death company d the custodian of ira x was provided documentation which indicated that taxpayer a had died that trust c was the named beneficiary of ira x and that taxpayer b was the primary beneficiary of trust c this documentation was signed in part by taxpayers b and h the co-trustees of trust c on date which date was subsequent to the date of taxpayer a’s death the amounts standing in ira x were transferred by means of a trustee to trustee transfer to ira y an ira set up and maintained in the name of taxpayer a for the benefit of the beneficiaries of trust c the documentation submitted to the internal_revenue_service pertaining to ira y indicates that taxpayer b was the primary beneficiary of trust c and was intended to be the primary beneficiary of ira y distributions have been made from ira y to its intended beneficiary beneficiaries with respect to each calendar_year beginning with your authorized representative has submitted correspondence to the service in which it is asserted that pursuant to the laws of state e the trustee s of trust c would breach their fiduciary responsibilities with respect to the beneficiaries of trust c if they were to use ira assets to pay either trust or funeral_expenses the correspondence also indicates that ira y assets have not been so utilized based on the above facts and representations you through your authorized representative request the following letter rulings that trust c is a see-through trust as that concept appears in sec_1 a of the proposed income_tax regulations that taxpayer b the oldest beneficiary of trust c is the designated_beneficiary of taxpayer a’s ira x and of ira y the transferee ira of ira x that code sec_401 required distributions from ira y need not have commenced before december of the calendar_year in which taxpayer a would have attained age pursuant to code sec_401 _ that if the service is unable to issue a favorable response to ruling_request distributions to trust c need not have commenced prior to december of calendar_year the calendar_year following the calendar_year of taxpayer a’s death and that if the service rules favorably with respect to ruling_request and not with respect to ruling_request then the service will waive the excise_tax due if any applicable to any failure s to distribute the minimum required distributions with respect to calendar_year commencing with calendar_year with respect to your ruling requests code sec_408 of the code provides that under regulations prescribed by the segretary rules similar to the rules of sec_401 and lg page the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ra trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- gi ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee's interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1_401_a_9_-1 of the proposed income_tax regulations q a c-2 provides that in order to satisfy the five-year rule in sec_401 the employee's entire_interest must be distributed as of december’31 of the calendar_year which contains the fifth anniversary of the date of the employee's death sec_401 of the code provides an exception to the above referenced year rule under the exception any portion of an employee's interest payable to a designated_beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than year after the date of the employee's death or such later date as the secretary may by regulations prescribe sec_401 d of the code provides in summary that if the surviving_spouse is the designated_beneficiary of the employee required distributions need not begin until the date on which the employee would have attained age sec_1_401_a_9_-1 of the proposed_regulations q a d-4 provides in relevant part that for purposes of calculating the distribution period described in sec_401 iii or iv the designated_beneficiary will be determined as of the employee's date of death if as of the date of the employee's death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 page sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a provides that in order to satisfy the exception to the five-year rule for nonspouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died this rule also applies to the distribution of the entire remaining benefit if as of the employee's date of death an individual is designated as a beneficiary in addition to the employee's surviving_spouse sec_1_401_a_9_-1 of the proposed_regulations q a c-4 c provides that a plan may adopt a provision that permits employees or beneficiaries to elect on an individual basis whether the five-year rule in sec_401 of the code or the exception to the five-year rule in sec_401 applies to distributions sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-s of sec_1_401_a_9_-1 provides that beneficiaries of a-trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401gii and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death in general with respect to required distributions which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder page sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period the date for determining the designated_beneficiary under d-3 or d-4 whichever is applicable is the applicable_date revrul_78_406 1978_2_cb_157 provides in general that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer is not a rollover_contribution the revenue tuling states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary or beneficiaries revproc_89_52 1989_2_cb_632 provides guidance with respect to iras maintained for the benefit of non-spouse beneficiaries of deceased ira holders code sec_4974 and b provide in short for the imposition of a excise_tax on the difference between a code sec_401 minimum_required_distribution for a calendar_year and the amount actually distributed for said calendar_year code sec_4974 provides that the secretary may waive the tax imposed by code sec_4974 if the shortfall in amount distributed was due to reasonable error in this case taxpayer a died on date prior to attaining his code sec_401 required_beginning_date taxpayer a maintained ira x at his death taxpayer a named trust c as the beneficiary of his ira x the documentation that accompanied this ruling tequest and representations made by your authorized representative indicate that taxpayer a's’ trust c met the requirements of qs and as d-5 through d-7 of the proposed_regulations taxpayer b is the oldest beneficiary of taxpayer a’s trust c the amounts standing in ira x at taxpayer a’s death have been transferred to ira y by means of a trustee-to-trustee trarsfer ira y is being maintained in the name of taxpayer a for the beneficiaries of his trust c as noted above the documentation presented to the service pertaining to ira y indicates that ira y was set up primarily for the benefit of taxpayer b in this case taxpayer a timely named his trust c as the beneficiary of his ira x although the amounts standing in ira x at taxpayer a’s death were transferred to ira y ira y is maintained in the name of taxpayer a for the benefit of his beneficiaries therefore trust cis the beneficiary of ira y taxpayer b is the oldest identifiable beneficiary of taxpayer a’s trust c however she is not the sole potential beneficiary of trust c and as such is not the sole beneficiary to be considered for purposes of determining who is the designated_beneficiary of taxpayer a’s ira x 3i9 page and of ira y thus pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a the commencement of required distributions to the beneficiaries of trust c the named beneficiary of ira x and ira y may not have been deferred until the end of calendar_year but must have commenced prior to the end of calendar_year pursuant to code sec_401 and to sec_1_401_a_9_-1 of the proposed_regulations q a c-3 thus based on the above with respect to your ruling requests the service concludes as follows that trust c is a see-through trust as that concept appears in sec_1 a of the proposed income_tax regulations that taxpayer b the oldest beneficiary of trust c is the designated_beneficiary as that term is used in code sec_401 of taxpayer a’s ira x and of ira y the transferee ira of ira x that the commencement of code sec_401 required distributions from ira y could not have been deferred until december of the calendar_year in which taxpayer a would have attained age calendar_year pursuant to code sec_401 and _ that pursuant to code sec_401 and sec_1_401_a_9_-1 of the proposed_regulations q a c-3 required distributions to trust c must have commenced no later than december of calendar_year the calendar_year following the calendar_year of taxpayer a’s death and since the employee_plans technical office of the national_office of the internal_revenue_service does not have the authority to issue rulings granting waivers of the excise_tax imposed by code sec_4974 we are unable to respond to your fifth ruling_request see section dollar_figure of revproc_2002_4 2001_1_irb_127 date this ruling_request assumes that ira x has met and will continue to meet the requirements of code sec_408 at all time relevant thereto it also assumes that the transferee ira ira y either has or will comply with the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the author of this letter_ruling is his id number is of this group who can be reached at aw page pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
